 



Exhibit 10.1
PAREXEL INTERNATIONAL CORPORATION
2007 STOCK INCENTIVE PLAN
1.      Purpose
          The purpose of this 2007 Stock Incentive Plan (the “Plan”) of PAREXEL
International Corporation, a Massachusetts corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
align their interests with those of the Company’s stockholders. Except where the
context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).
2.      Eligibility
          All of the Company’s employees, officers, directors, consultants and
advisors are eligible to receive options, stock appreciation rights, restricted
stock, restricted stock units and other stock-based awards (each, an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.
3.      Administration and Delegation
          (a)   Administration by Board of Directors. The Plan will be
administered by the Board. The Board shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.
          (b)   Appointment of Committees. To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”). All references in
the Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.
          (c)   Awards to Non-Employee Directors. Discretionary Awards to
non-employee directors will only be granted and administered by a Committee,
each member of which is an “independent director” as defined in
Section 4200(a)(15) of the NASDAQ Marketplace Rules.
4.      Stock Available for Awards
          (a)   Number of Shares; Share Counting.
                         (1)      Authorized Number of Shares. Subject to
adjustment under Section 9, Awards may be made under the Plan for up to
2,000,000 shares of common stock, $.01 par value per share, of the Company (the
“Common Stock”). Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
                         (2)      Fungible Share Counting. Subject to adjustment
under Section 9, (A) any Option Award made under this Plan shall be counted
against the share reserve specified in Section 4(a)(1) as one share for each

 



--------------------------------------------------------------------------------



 



share of Common Stock subject to such Award and (B) any Restricted Stock Award
or Other Stock Unit Award made under this Plan shall be counted against the
share reserve specified in Section 4(a)(1) as two shares for each one share of
Common Stock underlying the Award. To the extent a share that was subject to an
Award that was counted as one share is returned to the Plan pursuant to
Section 4(a)(1), the share reserve will be credited with one share. To the
extent a share that was subject to an Award that was counted as two shares is
returned to the Plan pursuant to Section 4(a)(1), the share reserve will be
credited with two shares.
                         (3)      Other Share Counting Rules. Other Share
Counting Rules. For purposes of counting the number of shares available for the
grant of Awards under the Plan, (i) all shares of Common Stock covered by SARs
shall be counted against the number of shares available for the grant of Awards;
provided, however, that SARs that may be settled in cash only shall not be so
counted; (ii) if any Award (A) expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or (B) results in any Common Stock not being
issued (including as a result of an SAR that was settleable either in cash or in
stock actually being settled in cash), the unused Common Stock covered by such
Award shall again be available for the grant of Awards; provided, however, in
the case of Incentive Stock Options (as hereinafter defined), the foregoing
shall be subject to any limitations under the Code; and provided further, in the
case of SARs, that the full number of shares subject to any stock-settled SAR
shall be counted against the shares available under the Plan regardless of the
number of shares actually used to settle such SAR upon exercise; (iii) shares of
Common Stock tendered to the Company by a Participant to (A) purchase shares of
Common Stock upon the exercise of an Award or (B) satisfy tax withholding
obligations (including shares retained from the Award creating the tax
obligation) shall not be added back to the number of shares available for the
future grant of Awards; and (iv) shares of Common Stock repurchased by the
Company on the open market using the proceeds from the exercise of an Award
shall not increase the number of shares available for future grant of Awards.
          (b)   Sub-limits. Subject to adjustment under Section 9, the following
sub-limit on the number of shares subject to Awards shall apply:
                         (1)      Section 162(m) Per-Participant Limit. The
maximum number of shares of Common Stock with respect to which Awards may be
granted to any Participant under the Plan shall be 1,000,000 per fiscal year.
For purposes of the foregoing limit, the combination of an Option in tandem with
an SAR (as each is hereafter defined) shall be treated as a single Award. The
per-Participant limit described in this Section 4(b)(1) shall be construed and
applied consistently with Section 162(m) of the Code or any successor provision
thereto, and the regulations thereunder (“Section 162(m)”).
5.      Stock Options
          (a)   General. The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.
          (b)   Incentive Stock Options. An Option that the Board intends to be
an “incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of PAREXEL International
Corporation, any of PAREXEL International Corporation’s present or future parent
or subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or for any action taken by the Board pursuant to Section
10(f), including without limitation the conversion of an Incentive Stock Option
to a Nonstatutory Stock Option.
          (c)   Exercise Price. The Board shall establish the exercise price of
each Option and specify such exercise price in the applicable option agreement;
provided, however, that the exercise price shall be not less than 100% of the
Fair Market Value (as defined below) at the time the Option is granted.

-2-



--------------------------------------------------------------------------------



 



          (d)   Duration of Options. Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement; provided, however, that no Option will be granted
for a term in excess of 8 years.
          (e)   Exercise of Option. Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised. Shares of Common Stock subject to the
Option will be delivered by the Company following exercise either as soon as
practicable or, subject to such conditions as the Board shall specify, on a
deferred basis (with the Company’s obligation to be evidenced by an instrument
providing for future delivery of the deferred shares at the time or times
specified by the Board).
          (f)   Payment Upon Exercise. Common Stock purchased upon the exercise
of an Option granted under the Plan shall be paid for as follows:
                         (1)      in cash or by check, payable to the order of
the Company;
                         (2)      except as the Board may otherwise provide in
an option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;
                         (3)      when the Common Stock is registered under the
Securities Exchange Act of 1934 (the “Exchange Act”), by delivery of shares of
Common Stock owned by the Participant valued at their fair market value as
determined by (or in a manner approved by) the Board (“Fair Market Value”),
provided (i) such method of payment is then permitted under applicable law,
(ii) such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
                         (4)      to the extent permitted by applicable law and
by the Board, by (i) delivery of a promissory note of the Participant to the
Company on terms determined by the Board or (ii) payment of such other lawful
consideration as the Board may determine; or
                         (5)      by any combination of the above permitted
forms of payment.
          (g)   Substitute Options. In connection with a merger or consolidation
of an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Options in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2. Substitute
Options shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.
          (h)   Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (1) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 9) and (2) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option.
          (i)   No Reload Rights. No Option granted under the Plan shall contain
any provision entitling the optionee to the automatic grant of additional
Options in connection with any exercise of the original Option.

-3-



--------------------------------------------------------------------------------



 



6.      Stock Appreciation Rights.
          (a)   General. A Stock Appreciation Right, or SAR, is an Award
entitling the holder, upon exercise, to receive an amount in Common Stock or
cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the fair market value of a share of Common Stock. The date as of which such
appreciation or other measure is determined shall be the exercise date.
          (b)   Grants. Stock Appreciation Rights may be granted in tandem with,
or independently of, Options granted under the Plan.
          (c)   Exercise. Stock Appreciation Rights may be exercised by delivery
to the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.
7.      Restricted Stock; Restricted Stock Units.
          (a)   General. The Board may grant Awards entitling recipients to
acquire shares of Common Stock (“Restricted Stock”), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered at the time such
shares of Common Stock vest (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).
          (b)   Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price, if any.
          (c)   Stock Certificates. Any stock certificates issued in respect of
a Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.
          (d)   Limitations on Vesting.
                         (1)      Restricted Stock Awards that vest based on the
passage of time alone shall be zero percent vested prior to the first
anniversary of the date of grant, no more than 33-1/3% vested prior to the
second anniversary of the date of grant, and no more than 66-2/3% vested prior
to the third anniversary of the date of grant. Restricted Stock Awards that vest
upon the passage of time and provide for accelerated vesting based on
performance shall not vest prior to the first anniversary of the date of grant.
This subsection 7(d)(1) shall not apply to (A) Awards granted pursuant to
Section 10(i) or (B) to a maximum of 50,000 shares of Common Stock with respect
to which Restricted Stock Awards may be granted.
                         (2)      Notwithstanding any other provision of this
Plan, the Board may, in its discretion, either at the time a Restricted Stock
Award is made or at any time thereafter, waive its right to repurchase shares of
Common Stock (or waive the forfeiture thereof) or remove or modify any part or
all of the restrictions applicable to the Restricted Stock Award, provided that
the Board may only exercise such rights in extraordinary circumstances which
shall include, without limitation, death or disability of the Participant;
estate planning needs of the Participant; a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company; or any
other nonrecurring significant event affecting the Company, a Participant or the
Plan.

-4-



--------------------------------------------------------------------------------



 



8.      Other Stock-Based Awards.
          Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Award, including any purchase price applicable thereto.
9.      Adjustments for Changes in Common Stock and Certain Other Events.
          (a)   Changes in Capitalization. In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the number and class of securities and exercise price per share of each
outstanding Option, (iii) the share- and per-share provisions of each Stock
Appreciation Right, (iv) the repurchase price per share subject to each
outstanding Restricted Stock Award, (v) the share- and per-share-related
provisions of each outstanding Other Stock Unit Award and (vi) the share
counting provisions of Section 4(a)(2), shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent
determined by the Board.
          (b)   Reorganization Events.
                         (1)      Definition. A “Reorganization Event” shall
mean: (a) any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction or (c) any
liquidation or dissolution of the Company.
                         (2)      Consequences of a Reorganization Event on
Awards Other than Restricted Stock Awards. In connection with a Reorganization
Event, the Board shall take any one or more of the following actions as to all
or any outstanding Awards on such terms as the Board determines: (i) provide
that Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Options or other unexercised Awards shall become
exercisable in full, and will terminate immediately prior to the consummation of
such Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that outstanding Awards
shall become realizable or deliverable, or restrictions applicable to an Award
shall lapse, in whole or in part prior to or upon such Reorganization Event,
(iv) in the event of a Reorganization Event under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share surrendered in the Reorganization Event (the “Acquisition Price”), make or
provide for a cash payment to a Participant equal to (A) the Acquisition Price
times the number of shares of Common Stock subject to the Participant’s Options
or other Awards (to the extent the exercise price does not exceed the
Acquisition Price) minus (B) the aggregate exercise price of all such
outstanding Options or other Awards, in exchange for the termination of such
Options or other Awards, (v) provide that, in connection with a liquidation or
dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise price thereof) and
(vi) any combination of the foregoing.
                         For purposes of clause (i) above, an Option shall be
considered assumed if, following consummation of the Reorganization Event, the
Option confers the right to purchase, for each share of Common Stock subject to
the Option immediately prior to the consummation of the Reorganization Event,
the consideration (whether cash, securities or other property) received as a
result of the Reorganization Event by holders of Common Stock for each share of
Common Stock held immediately prior to the consummation of the Reorganization
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the

-5-



--------------------------------------------------------------------------------



 



Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.
                         To the extent all or any portion of an Option becomes
exercisable solely as a result of clause (ii) above, the Board may provide that
upon exercise of such Option the Participant shall receive shares subject to a
right of repurchase by the Company or its successor at the Option exercise
price; such repurchase right (x) shall lapse at the same rate as the Option
would have become exercisable under its terms and (y) shall not apply to any
shares subject to the Option that were exercisable under its terms without
regard to clause (ii) above.
                         (3)      Consequences of a Reorganization Event on
Restricted Stock Awards. Upon the occurrence of a Reorganization Event other
than a liquidation or dissolution of the Company, the repurchase and other
rights of the Company under each outstanding Restricted Stock Award shall inure
to the benefit of the Company’s successor and shall apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Award
or any other agreement between a Participant and the Company, all restrictions
and conditions on all Restricted Stock Awards then outstanding shall
automatically be deemed terminated or satisfied.
10.     General Provisions Applicable to Awards
          (a)   Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or family partnership established solely for the
benefit of the Participant and/or an immediate family member thereof if, with
respect to such proposed transferee, the Company would be eligible to use a Form
S-8 for the registration of the sale of the Common Stock subject to such Award
under the Securities Act of 1933, as amended; provided, further, that the
Company shall not be required to recognize any such transfer until such time as
the Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.
          (b)   Documentation. Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.
          (c)   Board Discretion. Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.
          (d)   Termination of Status. The Board shall determine the effect on
an Award of the disability, death, retirement, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, or the Participant’s
legal representative, conservator, guardian or Designated Beneficiary, may
exercise rights under the Award.
          (e)   Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with an Award to such Participant. Except as the
Board may otherwise provide in an Award, for so long as the Common Stock is
registered under the Exchange Act, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value;

-6-



--------------------------------------------------------------------------------



 



provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.
          (f)   Amendment of Award. Except as otherwise provided in
Section 5(h), the Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.
          (g)   Conditions on Delivery of Stock. The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations.
          (h)   Acceleration. Except as otherwise provided in Section 7(d), the
Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.
          (i)   Performance Conditions.
                         (1)      This Section 10(i) shall be administered by a
Committee (the “Section 162(m) Committee”) approved by the Board, all of the
members of which are “outside directors” as defined by Section 162(m).
                         (2)      Notwithstanding any other provision of the
Plan, if the Section 162(m) Committee determines, at the time a Restricted Stock
Award or Other Stock Unit Award is granted to a Participant, that such
Participant is, or may be as of the end of the tax year in which the Company
would claim a tax deduction in connection with such Award, a Covered Employee
(as defined in Section 162(m)), then the Section 162(m) Committee may provide
that this Section 10(i) is applicable to such Award.
                         (3)      If a Restricted Stock Award or Other Stock
Unit Award is subject to this Section 10(i), then the lapsing of restrictions
thereon and the distribution of cash or Shares pursuant thereto, as applicable,
shall be subject to the achievement of one or more objective performance goals
established by the Section 162(m) Committee, which shall be based on the
relative or absolute attainment of specified levels of one or any combination of
the following: (a) earnings, (b) revenues, (c) expenses, (d) stock price,
(e) achievement of balance sheet or income statement objectives, (f) total
shareholder return, (g) cash flow, or (h) backlog, and may be absolute in their
terms or measured against or in relationship to other companies comparably,
similarly or otherwise situated. Such performance goals may be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the writedown of any asset, and (v) charges for
restructuring and rationalization programs. Such performance goals: (i) may vary
by Participant and may be different for different Awards; (ii) may be particular
to a Participant or the department, branch, line of business, subsidiary or
other unit in which the Participant works and may cover such period as may be
specified by the Section 162(m) Committee; and (iii) shall be set by the Section
162(m) Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Section 162(m).
                         (4)      Notwithstanding any provision of the Plan,
with respect to any Restricted Stock Award or Other Stock Unit Award that is
subject to this Section 10(i), the Section 162(m) Committee may adjust
downwards,

-7-



--------------------------------------------------------------------------------



 



but not upwards, the cash or number of Shares payable pursuant to such Award,
and the Section 162(m) Committee may not waive the achievement of the applicable
performance goals except in the case of the death or disability of the
Participant.
                         (5)      The Section 162(m) Committee shall have the
power to impose such other restrictions on Awards subject to this Section 10(i)
as it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code, or any successor provision thereto.
11.      Miscellaneous
          (a)   No Right To Employment or Other Status. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
          (b)   No Rights As Stockholder. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
          (c)   Effective Date and Term of Plan. The Plan shall become effective
on the date on which it is adopted by the Board, but no Award may be granted
unless and until the Plan has been approved by the Company’s stockholders. No
Awards shall be granted under the Plan after the completion of 10 years from the
earlier of (i) the date on which the Plan was adopted by the Board or (ii) the
date the Plan was approved by the Company’s stockholders, but Awards previously
granted may extend beyond that date.
          (d)   Amendment of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, subject to any required stockholder
approval under any applicable legal, regulatory or listing requirement.
          (e)   Provisions for Foreign Participants. The Board may modify Awards
or Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
          (f)   Compliance With Code Section 409A. No Award shall provide for
deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Award is
not intended to comply with Section 409A of the Code.
          (g)   Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the Commonwealth of Massachusetts, excluding choice-of-law principles of the law
of such state that would require the application of the laws of a jurisdiction
other than such state.

-8-